Per Curiam.

Appellant contends, in essence, that there is no competent medical evidence to support the Industrial Commission’s order granting claimant permanent and total disability from a previously allowed claim, thus constituting an abuse of discretion subject to correction by an action in mandamus.
This court has consistently stated that “the determination of disputed factual situations is within the final jurisdiction of the commission, subject to correction by action in mandamus only upon a showing of abuse of discretion * * * [but] where the record contains evidence which supports the commission’s factual findings, this court will not disturb that determination. * # *” (Citations omitted.) State, ex rel. General Motors Corp., v. Indus. Comm. (1975), 42 Ohio St. 2d 278, 282-283.
Upon a review of the record, this court concurs with the decision of the Court of Appeals below that “thero is sufficient evidence * * * to support a conclusion both that elaimaitt' is permanently and totally disabled and that *98such disability resulted from the industrial injury involved * * * [and] [t]here is sufficient evidence to support the commission’s finding as to the date of commencement of the permanent total disability.”
As did the Court of Appeals, we conclude that the order of the Industrial Commission herein did not constitute an abuse of discretion.
The judgment of the Court of Appeals denying the writ is affirmed.

Judgment affirmed.

O’Neill, C. J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and P. Brown, JJ., concur.